Aurelio Resource Corporation


a Nevada Corporation

AMENDED AND RESTATED 2006 STOCK OPTION PLAN



1. Purposes of this Plan.

The purposes of this Amended and Restated 2006 Stock Option Plan are to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants (as
defined herein), and to promote the success of the Company's business. Options
granted hereunder may be either "incentive stock options," as defined in Section
422 of the Internal Revenue Code of 1986, as amended, or "nonstatutory stock
options," at the discretion of the Board and as reflected in the terms of the
individual written stock option agreement.



2.

Definitions. As used herein, the following definitions shall apply: 



a. "Board"

shall mean the Committee, if one has been appointed or the Board of Directors of
the Company if no Committee is appointed.



b.

"Code" shall mean the Internal Revenue Code of 1986, as amended.



c.

"Common Stock" shall mean the no par value common stock of the Company.



d. "Company"

shall mean Aurelio Resources Corporation, a Nevada Corporation.



e. "Committee"

shall mean the Committee appointed by the Board in accordance with paragraph (a)
of Section 4 of this Plan, if one is appointed, or the Board if no committee is
appointed.



f. "Consultant"

shall mean any person who is engaged by the Company or by any Parent or
Subsidiary to render consulting services and is compensated for such consulting
services, but does not include a director of the Company who is compensated for
services as a director only with the payment of a director's fee by the Company.



g. "Continuous Status as an Employee or Consultant

" shall mean the absence of any interruption or termination of service as an
Employee or Consultant. Continuous Status as an Employee or Consultant shall not
be considered interrupted in the case of sick leave, military leave, or any
other leave of absence approved by the Board; provided that such leave is for a
period of not more than ninety days or reemployment upon the expiration of such
leave is guaranteed by contract or statute.



h. "Employee"

shall mean any person, including officers and directors, employed by the Company
or by any Parent or Subsidiary. The payment of a director's fee by the Company
shall not be sufficient to constitute "employment" by the Company.



i. "Incentive Stock Option"

shall mean an Option which is intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and which shall be clearly
identified as such in the written Stock Option Agreement provided by the Company
to each Optionee granted an Incentive Stock Option under this Plan.



j.

"Non-Employee Director" shall mean a director who:



(i) Is not currently an officer (as defined in Section 16a-1(f) of the
Securities Exchange Act of 1934, as amended) of the Company or of a Parent or
Subsidiary or otherwise currently employed by the Company or by a Parent or
Subsidiary.

(ii) Does not receive compensation, either directly or indirectly, from the
Company or from a Parent or Subsidiary, for services rendered as a Consultant or
in any capacity other than as a director, except for an amount that does not
exceed the dollar amount for which disclosure would be required pursuant to Item
404(a) of Regulation S-K adopted by the United States Securities and Exchange
Commission.

(iii) Does not possess an interest in any other transaction for which disclosure
would be required pursuant to Item 404(a) of Regulation S-K adopted by the
United States Securities and Exchange Commission.

k. Nonstatutory Stock Option"

shall mean an Option granted under this plan which does not qualify as an
Incentive Stock Option and which shall be clearly identified as such in the
written Stock Option Agreement provided by the Company to each Optionee granted
a Nonstatutory Stock Option under this Plan. To the extent that the aggregate
fair market value of Optioned Stock to which Incentive Stock Options granted
under Options to an or Consultant are exercisable for the first time during any
calendar year (under this Plan and all plans of the Company or any Parent or
Subsidiary) exceeds one hundred thousand dollar ($100,000), such Options shall
be treated as Nonstatutory Stock Options under this Plan. The aggregate fair
market value of the Optioned Stock shall be determined as of the date of grant
of each Option and the determination of which Incentive Stock Options shall be
treated as qualified incentive stock options under Section 422 of the Code and
which Incentive Stock Options exercisable for the first time in a particular
year in excess of the one hundred thousand dollars ($100,000) limitation shall
be treated as Nonstatutory Stock Options shall be determined based on the order
in which such Options were granted in accordance with Section 422(d) of the
Code.



l. Option"

shall mean an Incentive Stock Option, a Nonstatutory Stock Option or both as
identified in a written Stock Option Agreement representing such stock option
granted pursuant to this Plan.



m.

"Optioned Stock" shall mean the Common Stock subject to an Option.




n.

"Optionee" shall mean an Employee or other person who is granted an Option.



o. "Parent"

shall mean a "parent corporation" of the Company, whether now or hereafter
existing, as defined in Section 424(e) of the Code.



p.

"Plan" shall mean this Amended and Restated 2006 Stock Option Plan.



q.

"Share" shall mean a share of the Common Stock of the Company, as adjusted in
accordance with Section 11 of this Plan.



r. "Stock Option Agreement"

shall mean the agreement to be entered into between the Company and each
Optionee which shall set forth the terms and conditions of each Option granted
to each Optionee, including the number of Shares underlying such Option and the
exercise price of each Option granted to such Optionee under such agreement.



s. "Subsidiary"

shall mean a "subsidiary corporation" of the Company, whether now or hereafter
existing, as defined in Section 424(f) of the Code.



3. Stock Subject to this Plan.

Subject to the provisions of Section 11 of this Plan, the maximum aggregate
number of Shares which may be optioned and sold under this Plan is five million
(5,000,000) shares of Common Stock. The Shares may be authorized, but unissued
or reacquired Common Stock. If an Option should expire or become unexercisable
for any reason without having been exercised in full, the unpurchased Shares
which were subject thereto shall, unless this Plan shall have been terminated,
become available for future grant under this Plan.



4.

Administration of this Plan.



a. Procedure.

This Plan shall be administered by the Board or a Committee appointed by the
Board consisting of two or more Non-Employee Directors to administer this Plan
on behalf of the Board, subject to such terms and conditions as the Board may
prescribe. Where context allows, references to actions or decisions of the Board
shall also include actions or decisions of the Committee, except in section 4c.



(i) Once appointed, the Committee shall continue to serve until otherwise
directed by the Board (which for purposes of this paragraph (a)(i) of this
Section 4 shall be the Board of Directors of the Company). From time to time the
Board may increase the size of the Committee and appoint additional members
thereof, remove members (with or without cause) and appoint new members in
substitution therefore, fill vacancies however caused, or remove all members of
the Committee and thereafter directly administer this Plan.

(ii) Members of the Board who are granted, or have been granted, Options may
vote on any matters affecting the administration of this Plan or the grant of
any Options pursuant to this Plan.

b. Powers of the Board or Committee.

Subject to the provisions of this Plan, the Board or a Committee appointed
pursuant to section 4 shall have the authority, in its discretion:



(i) To grant Incentive Stock Options, in accordance with Section 422 of the
Code, and Nonstatutory Stock Options or both as provided and identified in a
separate written Stock Option Agreement to each Optionee granted such Option or
Options under this Plan; provided however, that in no event shall an Incentive
Stock Option and a Nonstatutory Stock Option granted to any Optionee under a
single Stock Option Agreement be subject to a "tandem" exercise arrangement such
that the exercise of one such Option affects the Optionee's right to exercise
the other Option granted under such Stock Option Agreement;

(ii) To determine, upon review of relevant information and in accordance with
Section 8(b) of this Plan, the fair market value of the Common Stock;

(iii) To determine the exercise price per Share of Options to be granted, which
exercise price shall be determined in accordance with Section 8(a) of this Plan;

(iv) To determine the Employees or Consultants or other persons to whom, and the
time or times at which, Options shall be granted and the number of Shares to be
represented by each Option;

(v) To interpret this Plan;

(vi) To prescribe, amend and rescind rules and regulations relating to this
Plan;

(vii) To determine the terms and provisions of each Option granted (which need
not be identical) and, with the consent of the holder thereof, modify or amend
each Option;

(viii) To accelerate or defer (with the consent of the Optionee) the exercise
date of any Option, consistent with the provisions of Section 7 of this Plan;

(ix) To authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Option previously granted by the Board;
and

(x) To make all other determinations deemed necessary or advisable for the
administration of this Plan.

c. Effect of Board's Decision.

All decisions, determinations and interpretations of the Board shall be final
and binding on all Optionees and any other permissible holders of any Options
granted under this Plan.



5.

Eligibility.



a. Persons Eligible.

Options may be granted to any person selected by the Board. Incentive Stock
Options may be granted only to Employees and Consultants. An Employee or
Consultant, who is also a director of the Company, its Parent or a Subsidiary,
shall be treated as an Employee for purposes of this Section 5. An Employee or
other person who has been granted an Option may, if he or she is otherwise
eligible, be granted an additional Option or Options.



b. Vesting.

Unless otherwise determined by the Board, the Options granted shall vest on the
date of employment or the date of becoming a Non-Employee Director. In the event
of a proposed merger, amalgamation, acquisition or other similar event which
would result in the shares of the Company being exchanged for shares of another
company which are listed on a national public exchange, unless otherwise
determined by the Board, the Board may, in the exercise of its sole discretion
in such instances, declare that any Option shall terminate as of a date fixed by
the Board and give each Optionee the right to exercise his or her Options as to
all or any part of the Optioned Stock.



c. No Effect on Relationship.

This Plan shall not confer upon any Optionee any right with respect to
continuation of employment or other relationship with the Company nor shall it
interfere in any way with his right or the Company's right to terminate his
employment or other relationship at any time.



6. Term of Plan.

This Plan became effective on April 21, 2008. It shall continue in effect until
April 20, 2011 unless sooner terminated under Section 13 of this Plan.



7. Term of Option.

The term of each Option shall be three (3) years from the date of grant thereof
or such shorter term as may be provided in the Stock Option Agreement.



 

8.

Exercise Price and Consideration.



a.

Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Board, but the per Share exercise price under an Incentive Stock Option shall be
subject to the following:



(i) If granted to an Employee or Consultant who, at the time of the grant of
such Incentive Stock Option, owns stock representing more than ten percent (10%)
of the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall not be less than one hundred ten
percent (110%) of the fair market value per Share on the date of grant.

(ii) If granted to any other Employee or Consultant, the per Share exercise
price shall not be less than one hundred percent (100%) of the fair market value
per Share on the date of grant.

b. Determination of Fair Market Value.

The fair market value per Share on the date of grant shall be determined as
follows:



(i) If the Common Stock is listed on a nationally recognized exchange, the
American Stock Exchange or such other securities exchange or stock quotation
system designated by the Board, the fair market value shall be the closing price
of the Common Stock as reported by such exchange or system on the day the fair
market value is to be determined, or if no such price is reported for such day,
then the determination of such closing price shall be as of the last immediately
preceding day on which the closing price is so reported;

(ii) If the Common Stock is not so listed or admitted to unlisted trading
privileges or so quoted, and bid and asked prices are not reported, the fair
market value shall be determined in such reasonable manner as may be prescribed
by the Board.

c. Consideration and Method of Payment.

The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the Board and
may consist entirely of cash, check, other shares of Common Stock having a fair
market value on the date of exercise equal to the aggregate exercise price of
the Shares as to which said Option shall be exercised, a Note secured by the
Shares, or any combination of such methods of payment, or such other
consideration and method of payment for the issuance of Shares to the extent
permitted under the Nevada General Corporation Law.



 

9.

Exercise of Option.



a. Procedure for Exercise: Rights as a Shareholder.

Any Option granted hereunder shall be exercisable at such times and under such
conditions as determined by the Board, including performance criteria with
respect to the Company and/or the Optionee, and as shall be permissible under
the terms of this Plan.



In the sole discretion of the Board, at the time of the grant of an Option or
subsequent thereto but prior to the exercise of an Option, an Optionee may be
provided with the right to exchange, in a cashless transaction, all or part of
the Option for Common Stock of the Company on terms and conditions determined by
the Board.

An Option may not be exercised for a fraction of a Share.

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Stock Option
Agreement by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment, as authorized by the Board, may consist of a
consideration and method of payment allowable under Section 8(c) and this
Section 9(a) of this Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of the duly authorized transfer agent of
the Company) of the stock certificate evidencing such Shares, no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 11 of this Plan.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of this Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

b. Termination of Status as an Employee or Consultant.

In the case of an Incentive Stock Option, if any Employee or Consultant ceases
to serve as an Employee or Consultant, he may, but only within such period of
time not exceeding thirty (30) days or such other period as is determined by the
Board at the time of grant of the Option after the date he ceases to be an
Employee or Consultant of the Company, exercise his Option to the extent that he
was entitled to exercise it at the date of such termination. To the extent that
he was not entitled to exercise the Option at the date of such termination, or
if he does not exercise such Option (which he was entitled to exercise) within
the time specified herein, the Option shall terminate.



c. Disability of Optionee.

In the case of an Incentive Stock Option, notwithstanding the provisions of
Section 9(b) above, in the event an Employee or Consultant is unable to continue
his employment with the Company as a result of his total and permanent
disability (as defined in Section 22(e)(3) of the Code), he may, but only within
such period of time not exceeding twelve (12) months as is determined by the
Board at the time of grant of the Option from the date of termination, exercise
his Option to the extent he was entitled to exercise it at the date of such
termination. To the extent that he was not entitled to exercise the Option at
the date of termination, or if he does not exercise such Option (which he was
entitled to exercise) within the time specified herein, the Option shall
terminate.



d. Death of Optionee.

In the case of an Incentive Stock Option, in the event of the death of the
Optionee:



(i) During the term of the Option if the Optionee was at the time of his death
an Employee or Consultant and had been in Continuous Status as an Employee or
Consultant since the date of grant of the Option, the Option may be exercised,
at any time within twelve (12) months following the date of death, by the
Optionee's estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent that the right to exercise
would have accrued had the Optionee continued living and remained in Continuous
Status as an Employee or Consultant twelve (12) months after the date of death;
or

(ii) Within such period of time not exceeding three months as is determined by
the Board at the time of grant of the Option after the termination of Continuous
Status as an Employee or Consultant, the Option may be exercised, at any time
within twelve (12) months following the date of death, by the Optionee's estate
or by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent that the right to exercise had accrued at
the date of termination.

10. Nontransferability of Options.

Unless permitted by the Code, in the case of an Incentive Stock Option, the
Option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent and
distribution and may be exercised, during the lifetime of the Optionee, only by
the Optionee.



11. Adjustments Upon Changes in Capitalization or Merger.

Subject to any required action by the shareholders of the Company, the number of
Shares covered by each outstanding Option, and the number of Shares which have
been authorized for issuance under this Plan but as to which no Options have yet
been granted or which have been returned to this Plan upon cancellation or
expiration of any Option, as well as the price per Share covered by each such
outstanding Option, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been "effected without receipt of consideration." Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.



In the event of the proposed dissolution or liquidation of the Company, the
Option will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Board. The Board may, in the exercise
of its sole discretion in such instances, declare that any Option shall
terminate as of a date fixed by the Board and give each Optionee the right to
exercise his Option as to all or any part of the Optioned Stock, including
Shares as to which the Option would not otherwise be exercisable. In the event
of the proposed sale of all or substantially all of the assets of the Company,
or the merger of the Company with or into another entity in a transaction in
which the Company is not the survivor, the Option shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Board determines, in the
exercise of its sole discretion and in lieu of such assumption or substitution,
that the Optionee shall have the right to exercise the Option as to all of the
Optioned Stock, including Shares as to which the Option would not otherwise be
exercisable. If the Board makes an Option fully exercisable in lieu of
assumption or substitution in the event of such a merger or sale of assets, the
Board shall notify the Optionee that the Option shall be fully exercisable for a
period of 30 days from the date of such notice, and the Option will terminate
upon the expiration of such period.

12. Time of Granting Options.

The date of grant of an Option shall, for all purposes, be the date on which the
Board makes the determination granting such Option. Notice of the determination
shall be given to each Employee or Consultant or other person to whom an Option
is so granted within a reasonable time after the date of such grant. Within a
reasonable time after the date of the grant of an Option, the Company shall
enter into and deliver to each Employee or Consultant or other person granted
such Option a written Stock Option Agreement as provided in Sections 2(r) and 16
hereof, setting forth the terms and conditions of such Option and separately
identifying the portion of the Option which is an Incentive Stock Option and/or
the portion of such Option which is a Nonstatutory Stock Option.



13.

Amendment and Termination of this Plan.



a. Amendment and Termination.

The Board may amend or terminate this Plan from time to time in such respects as
the Board may deem advisable:



(i) An increase in the number of Shares subject to this Plan above the shares
designated in Section 3, other than in connection with an adjustment under
Section 11 of this Plan;

(ii) Any change in the designation of the class of Employees or consultants
eligible to be granted Incentive Stock Options; or

(iii) Any material amendment under this Plan that would have to be approved by
the shareholders of the Company for the Board to continue to be able to grant
Incentive Stock Options under this Plan.

b. Effect of Amendment or Termination.

Any such amendment or termination of this Plan shall not affect Options already
granted and such Options shall remain in full force and effect as if this Plan
had not been amended or terminated, unless mutually agreed otherwise between the
Optionee and the Board, which agreement must be in writing and signed by the
Optionee and the Company.



14. Conditions Upon Issuance of Shares.

Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder,
applicable state securities laws, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of legal counsel for the Company with respect to such compliance.



As a condition to the existence of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares and such other representations and
warranties which in the opinion of legal counsel for the Company, are necessary
or appropriate to establish an exemption from the registration requirements
under applicable federal and state securities laws with respect to the
acquisition of such Shares.

15. Reservation of Shares.

The Company, during the term of this Plan, will at all time reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of this Plan. Inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company's
legal counsel to be necessary for the lawful issuance and sale of any Share
hereunder, shall relieve the Company of any liability relating to the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained.



16. Stock Option Agreement.

Each Option granted to an Employee or consultant or other persons shall be
evidenced by a written Stock Option Agreement in such form as the Board shall
approve.



17. Information to Optionees.

The Company shall provide to each Optionee, during the period for which such
Optionee has one or more Options outstanding, copies of all annual reports and
other information which are provided to all shareholders of the Company. The
Company shall not be required to provide such information if the issuance of
Options under this Plan is limited to key employees or consultants whose duties
in connection with the Company assure their access to equivalent information.



18. Gender.

As used herein, the masculine, feminine and neuter genders shall be deemed to
include the others in all cases where they would so apply.



19. CHOICE OF LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS PLAN AND THE INSTRUMENTS EVIDENCING OPTIONS WILL BE
GOVERNED BY THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF
NEVADA.

IN WITNESS WHEREOF

, the Company has caused its duly authorized officer to execute this Plan
effective as of April 21, 2008.



AURELIO RESOURCE CORPORATION

By:

   

Stephen B. Doppler, President